Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction


1.	This communication is in response to the Applicants' communication dated October 21, 2021. Claims 1, 6, 16 and 20 were amended. Claims 2, 7, 9, 11-15, 17, 22 and 23 were canceled. Claims 28-31 were added. Claims 1, 3-6, 8, 10, 16, 18-21 and 24-31 are pending of the application are pending. This office action is made non-final.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on October 21, 2021 and February 10, 2022 together with a list of patents and copies of papers.  The patents and papers have been considered.

Claim Objections

3.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

4.	Claims 1 and 16 are objected to because of the following informalities:  

Claim 1, Lines 26-27, “the cell” has no antecedent basis.

Claim 16, Line 22, “including type of asset. building material. and year of construction” should be “including type of asset. building material, year of construction and the cells in which the tracked assets are located”, to give antecedent basis for “the cell” on Line 24.
Claim 1, Lines 24-25, “the cell” has no antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:



Claim 6 states in part:
tracking asset information for assets in the geographical region, the asset information including type of asset, building material, and year of construction; and
providing, in the user interface, a number of assets affected by flooding in the geographical region.

Tracking the asset information does not generate “a number of assets affected by flooding in the geographical region”. It is necessary to include a step of “identifying the tracked assets in the geographical region that are damaged due to flooding based on the asset information and the predicted water depth for the cells of the tracked assets”

Claim Rejections - 35 USC § 103 - AIA 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 4, 8, 11, 14, and 16, 19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vieux et al. (U.S. Patent No. 7,136,756), in view of Hiroshi et al. (Japanese Patent  JP2017201243A A Published November 2017), and further in view of Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017). 

9.1	Vieux et al. teaches method for determining runoff.  Specifically, as per claim 1, Vieux et al.  teaches accessing, by one or more processors of a flood analysis system (Fig.6, system 400), weather information for a geographical region that is divided into cells ("Precipitation values may be obtained from in situ or 65 remote sensors including radar, satellite, rain gauges, and in combination. Radar data may be obtained from the WSR88D radar deployed by the National Weather Service. The WSR-88D radar provides radar reflectivity data in various modes and coverage patterns. Radar data is used to determine the amount of precipitation falling in a given cell over a period of time" [Col.3, line 65 - Col.4, line 5]; "Turning now to FIG. 2, there is shown therein an enlarged view of a three-by-three section of individual cells 22 used to determine runoff from a portion of the geographic region 10" [Col.3, lines 42-44]);
generating, by the one or more processors of the flood analysis system (Fig.6, system 400) utilizing a hydrological model ("Determining how much runoff is or will occur at a particular location within the watershed requires the integration of hydrologic prediction models, precipitation estimates, and systems for information distribution" [Col.2, lines 40-44]), runoff data based on the weather information, the runoff data including a predicted amount of free-running water on a surface of each cell of the geographical region for a plurality of times ("The precipitation data, as discussed above, is used to calculate the amount of runon into the selected cell 24 as well as the amount of runoff from the selected cell." [Col. 4, lines 9-11]; "rainfall and runon are factors used to determine runoff" [Col.3, line 50]; "Turning now to FIG. 2, there is shown therein an enlarged view of a three-by-three section of individual cells 22 used to determine runoff from a portion of the geographic region 10" [Col.3, lines 42-44]; "FIG. 2 graphically illustrates the factors considered to determine the runoff from a selected cell 24 disposed within the geographic region 10. To determine the runoff from cell 24 the runon flowing into the selected cell 24 from the adjacent cells, upstream of the selected cell, is calculated. Runon values are derived from a determination of the hydrologic properties of inflowing adjacent cells 26, 28, 30 and 32. The hydrologic properties of the inflowing cells are calculated by calculating the volume of flow from cells upstream of the inflowing adjacent cells and such factors as precipitation rate, infiltration rate, and surface parameters, overland flow velocity, hydraulic roughness, and bed or channel slope" [Col.3, lines 52-64]);
generating, by the one or more processors of the flood analysis system (Fig.6, system 400), a prediction of inflow and outflow of water between cells for the plurality of times ("FIG. 2 graphically illustrates the factors considered to determine the runoff from a selected cell 24 disposed within the geographic region 10. To determine the runoff from cell 24 the runon flowing into the selected cell 24 from the adjacent cells, upstream of the selected cell, is calculated. Runon values are derived from a determination of the hydrologic properties of inflowing adjacent cells 26, 28, 30 and 32. The hydrologic properties of the inflowing cells are calculated by calculating the volume of flow from cells upstream of the inflowing adjacent cells 
calculating, for a plurality of sub-cells of each cell in the geographical region, a predicted water depth, for the plurality of times, in each sub-cell based on the prediction of the inflow and outflow between cells and a hydraulic model (Fig 1-2 show the grid of geographical region 10, where cell 22 is formed into subcells 24 as shown in Fig.2; "Flood-warning systems provide valuable information that can predict water levels for areas under threat of flood" [Col.2, lines 36-37]; "FIG. 2 graphically illustrates the factors considered to determine the runoff from a selected cell 24 disposed within the geographic region 10. To determine the runoff from cell 24 the runon flowing into the selected cell 24 from the 55 adjacent cells, upstream of the selected cell, is calculated. Runon values are derived from a determination of the hydrologic properties of inflowing adjacent cells 26, 28, 30 and 32. The hydrologic properties of the inflowing cells are calculated by calculating the volume of flow from cells 60 upstream of the inflowing adjacent cells and such factors as precipitation rate, infiltration rate, and surface parameters, overland flow velocity, hydraulic roughness, and bed or channel slope" [Col.2, lines 52-64]; "The hydrograph provides the user with predicted and actual water levels at any point within the geographic region 10" [Col.5, lines 47-48]; "a red icon may appear when flow predicted at a 
Although Vieux et al. discloses predicting water depth, it does not appear to explicitly disclose generating a flood inundation map and providing a timeline bar. However, Hiroshi et al. teaches generating, by the one or more processors of the flood analysis system (“a CPU may be used as the water level calculation unit 31” [0044]), a flood inundation map showing the predicted water depth at each sub-cell in the geographical region at one from the plurality of times (“water level calculation part for predicting a water level after a predetermined time and a display part having a map display area for displaying a map of a specific area are provided, and the display part is provided.” [0006]; “the water level calculation unit may be configured to predict a water level at each location after a predetermined time has elapsed with the graphics processing unit. According to the above configuration, a high-speed calculation such as a change in the water level can be performed, and it is possible to update in real time.” [0025]; “An example of a user interface screen of the water immersion degree real time prediction program is shown in FIG. 3. The water immersion degree real time prediction program shown in this figure has a map display area 41 and an operation area 60. A map is displayed in the map display area 41.” [0049]; See also Fig. 13-15); causing, by the one or more processors of the flood analysis system ((“a CPU may be used as the water level calculation unit 31” [0044]; “A user interface screen of the water immersion degree real time prediction program is displayed on the display unit 40.” [0048]), presentation of the flood inundation map in a user interface of a display device (“In the example of FIG. 8, Fig. 9, and the like, the water immersion risk display mode is selected. In a water immersion risk display mode, a current water level is predicted by a water level calculation part 31 based on weather ; providing, in the user interface (“A user interface screen of the water immersion degree real time prediction program is displayed on the display unit 40.” [0048]), a timeline bar that includes a plurality of selectable times for showing the flood inundation map (“The display time adjustment slider 62 is a member for adjusting a predetermined time after the current time of the water level or the risk of immersion displayed by the time variation indicator 43. In conjunction with the operation of the display time adjustment slider 62, the display of the water level or the risk degree in the map display area 41 can be changed” [0058]; See the time adjustment slider 62; “By operating a handle which is provided so as to be movable along the display time adjusting slider 62, it is possible to switch to information of different time zones. For example, when the display time adjustment slider 62 is operated and moved to the position of 6 o'clock, the information is switched to the information of the time zone of Aug. 9, 2014 on Aug., 5, and the display contents of the map display area 41 and the operation area 60 are updated accordingly, as shown in FIG. 4. 6. Similarly, the display time selection field 67 is also ; receiving a selection of a new time in the timeline bar (“By operating a handle which is provided so as to be movable along the display time adjusting slider 62, it is possible to switch to information of different time zones. For example, when the display time adjustment slider 62 is operated and moved to the position of 6 o'clock, the information is switched to the information of the time zone of Aug. 9, 2014 on Aug., 5, and the display contents of the map display area 41 and the operation area 60 are updated accordingly, as shown in FIG. 4. 6.” [0059]); and updating, in the user interface (“A user interface screen of the water immersion degree real time prediction program is displayed on the display unit 40.” [0048]), the flood inundation map with the predicted water depth at each sub-cell for the selected time (“By operating a handle which is provided so as to be movable along the display time adjusting slider 62, it is possible to switch to information of different time zones. For example, when the display time adjustment slider 62 is operated and moved to the position of 6 o'clock, the information is switched to the information of the time zone of Aug. 9, 2014 on Aug., 5, and the display contents of the map display area 41 and the operation area 60 are updated accordingly, as shown in FIG. 4. 6” [0059]; “The display screen of FIG. 13 displays a water flow direction of an adjacent mesh for a mesh .
Vieux et al. and Hiroshi et al. are analogous art because they are from the same field of endeavor of flood monitoring. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vieux et al. with the inundation map and timeline bar disclosed by Hiroshi et al. One of ordinary skill in the art would have been motivated to make this modification in order to “predict the possibility of flooding and the depth of submergence in an area based on rainfall data or the like, such as rainfall (short-time rain forecast) predicted to fall in several hours in the future.” (Hiroshi et al. [0002]).

Vieux et al. and Hiroshi et al. do not expressly teach tracking asset information for assets in the geographical region, the asset information including type of asset. building material. and year of construction. Koger et al. teaches tracking asset information for assets in the geographical region, the asset information including type of asset. building material (Page 2, Para 0019, L5-7: providing property attribute information for a plurality of real property structures within the geographic area; Page 3, Para 0044, L4-8: the collected data include the shape of the real property, location and orientations of structures on the property, characteristics Vieux et al. and Hiroshi et al. with the teachings of Koger et al. that included tracking asset information for assets in the geographical region, the asset information including type of asset, building material, because that would allow to automatically estimate damage to the property structures based on significant weather event (Page 2, Para0019, L9-13). 
Vieux et al., Hiroshi et al. and Koger et al. do not expressly teach tracking asset information for assets in the geographical region, the asset information including year of construction. He et al.  teaches tracking asset information for assets in the geographical region, the asset information including year of construction (Page 4, Para 4, L1-4: structure type, building use, building construction, building year, building layers, building area etc. are collected as data to construct geographic information database; Para 5, L1-2: structure type and construction year). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieux et al., Hiroshi et al. and Koger et al. with the teachings of He et al. that included tracking asset information for assets in the geographical region, the asset information including year of construction, because that would allow building vulnerability analysis during flood disaster (Page 2, Para 6, L1); analyzing flood and typhoon disaster risk and evaluating loss (Page 1, Para 2, L4-6); and building age would be used as important vulnerability information (Page 4, Para 6, L2)
Koger et al. teaches estimating damages for the tracked assets in the geographical region due to flooding based on the asset information and the predicted water depth for the cell of the tracked assets (Page 2, Para 0019, L7-13: estimating the magnitude and duration of significant weather event; applying the weather model to the property information and automatically estimating damage to the properties; Page 3, Para 0036, L1-4:significant weather events such as floods and windstorms damage properties over vast geographic areas; the weather events result in mild to severe damage to hundreds and thousands of properties spread across hundreds and thousands of square miles; Page 4, Para 0074, L1-5: models are applied to estimate damage from floods and excessive wind levels; the model uses statistical loss data for structure and content losses due to wind and water levels; Para 0081, L1-3: to accurately estimate damage potential before a significant weather event  and following the event, the models are run on selected finite element grid for the affected area; the grid divides the area into cells).
Vieux et al., Hiroshi et al., Koger et al. and He et al.  do not expressly teach presenting the estimated damages for the tracked assets due to flooding in the user interface. Yan et al. teaches presenting the estimated damages for the tracked assets due to flooding in the user interface (Page 2, Para 2, L8-9: providing a flood risk map for printing based on flood impact analysis; Page 3, Para 6, L3-4: a flood risk display module showing flood risk; the flood risk map comprises submerged depth map; L8-9: the flood impact analysis comprises economic impact analysis module; Page 4, Para 3, L12-14: the economic impact comprises home property loss, industrial asset loss, loss of business assets, agricultural loss, road loss, commerce idling loss etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieux et al., Hiroshi et al., Koger et al. and He et al. with the teachings of Yan et al. that included presenting the estimated damages for 

Per claim 4: Vieux et al. further teaches generating a mesh of the geographical region, the mesh being a division of the geographical region into sub-cells that cover the geographical region without overlap (Fig.1-2 show the mesh of geographic region 10, where the cell 22 is formed into non-overlapping sub-cells 24 as shown in Fig. 2); and identifying water level at each sub-cell of the mesh based on an elevation and a type of surface of the sub-cell (Fig. 5 shows flood levels; "As shown in FIG. 1, the individual cells 22 and the flow direction arrows 14 therein, form a drainage network 16 that flows generally from west to east. The drainage network 16 may be derived from flow direction data available from the publicly available HYDRO-1K data set. The HYDRO-1K data set is a geo-referenced data set that maps elevations and derivative information such as flow on the Earth's surface with a resolution of one thousand (1000) meters" [Col. 3, lines 11-18]; "However, if all of the runoff values for the cells within the drainage network have been at least partially determined, the program moves to the finishing Step 112 and the hydrologic property of the selected cell 24 is simulated to determine runoff at the selected cell. At the finishing Step 112, a hydrograph may be generated using the computations determined by the Steps set forth in FIG. 3. The hydrograph provides the user with predicted and actual water levels at any point within the geographic region 10" [Col. 5, lines 40-48]).

Per claim 8: Vieux et al. further teaches accessing data for a river network, the data for the river network including cells in the river network and statistical parameters of the river network ("the methods of the present invention are capable of reducing simulation from days to minutes or seconds for large river basins. Thus, parties interested in the potential flooding effects of a precipitation event ; and generating the prediction of the inflow and outflow of each cell based on the data for the river network ("FIG. 2 graphically illustrates the factors considered to determine the runoff from a selected cell 24 disposed within the geographic region 10. To determine the runoff from cell 24 the runon flowing into the selected cell 24 from the adjacent cells, upstream of the selected cell, is calculated. Runon values are derived from a determination of the hydrologic properties of inflowing adjacent cells 26, 28, 30 and 32. The hydrologic properties of the inflowing cells are calculated by calculating the volume of flow from cells upstream of the inflowing adjacent cells and such factors as precipitation rate, infiltration rate, and surface parameters, overland flow velocity, hydraulic roughness, and bed or channel slope" [Col.3, lines 52-64]; "When all of the measured stream flow cells in the drainage network have been properly adjusted the program is completed (Step 214) and the hydrologic property of the selected cell 24 may be simulated based on inflow from the upstream cells, the plurality of soil and surface parameters, and the updated precipitation values" [Col.6, lines 20-26]).

9.2	Claims 16 and 19 recite CRM claims corresponding with method claims 1 and 4, and have similar subject matter. Therefore, claims 16 and 19 are rejected similarly as claims 1 and 4.

9.3	Claim 29 recite method claim corresponding with method claim 4, and has similar subject matter. Therefore, claim 29 is rejected similarly as claims 1 and 4.

Per claim 25: Hiroshi et al. further teaches receiving updates with water-depth data from the geographical region (“The data acquisition unit 10 is a member for acquiring data from outside. Here, it functions as a weather data acquisition unit that acquires weather data. The weather data is typically rainfall data. Weather data is obtained via a network. This makes it easy to update the latest information in sequence” [0035]); and updating models for calculating the water depth based on the received updates (“a high-speed calculation such as a change in the water level can be performed, and it is possible to update in real time” [0025]; “when the display time adjustment slider 62 is operated and moved to the position of 6 o'clock, the information is switched to the information of the time zone of Aug. 9, 2014 on Aug., 5, and the display contents of the map display area 41 and the operation area 60 are updated accordingly, as shown in FIG. 4.” [0059]; “the display of the amount of rainfall in the map display region 41 is also updated accordingly” [0070]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vieux et al. with the updating disclosed by Hiroshi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to “predicts the possibility of flooding and the depth of submergence in an area based on rainfall data or the like, such as rainfall (short-time rain forecast) predicted to fall in several hours in the future.” (Hiroshi et al., [0002]).

Per claim 26: Hiroshi et al. further teaches presenting waterways in the flood inundation map with a first color (“In FIG. 19, since the width of the river is 25 m or more for the portion of "?" (I. e., the portion colored with water color as an inner water river),” [0091]); and presenting flooded areas next to the waterways in a second color (“the water immersion risk index at the time (Aug. 9, 8 to 9 o'clock) currently designated is a colorless (no coloring) region in which the predicted water immersion risk index is equal to or less than 0.4 (corresponding to the depth of immersion of 0.2 m). A region of 0.4 to 0.6 (corresponding to 0.2 to 0.3 m) is displayed as a yellow color, a region of 0.6 to 1.0 (corresponding to 0.3 to 0.5 m) is displayed as a brown color, a region of 1.0 to 1.5 (corresponding to 0.5 to 0.75 m) is displayed as a red color, and a region of 1.5 (corresponding to the same color) or more is superimposed as a purple color. 0.75. In addition, a legend 52 of an immersion risk index is displayed at a corner of the map display area 41.” [0065]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vieux et al. with the color coding disclosed by Hiroshi et al. One of ordinary skill in the art would have been motivated to make this modification in order to “predicts the possibility of flooding and the depth of submergence in an area based on rainfall data or the like, such as rainfall (short-time rain forecast) predicted to fall in several hours in the future.” (Hiroshi et al. [0002]).

Per claim 31: Koger et al. further teaches providing statistics on assets impacted based on the predicted water depth (Page 4, Para 0074, L1-5: estimate damage resulting from floods and excessive winds; damage estimation model uses statistical loss data for structure and content losses that result from various water levels).

3, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vieux et al. (U.S. Patent No. 7,136,756), in view of Hiroshi et al. (Japanese Patent  JP 2017201243A A Published November 2017), Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. Chinese Patent  (CN 107451716 A Published December 2017), and further in view of Hogan et al. (U.S. Patent Application Publication 2014/0056645).

10.1	As per claim 3, Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. teach the method as recited in claim 1. Vieux et al., Hiroshi et al., Koger et al., He et al.  and Yan et al. do not expressly teach. Hogan et al. teaches accessing one or more live measurements of water-depth data from one or more steam gauges (“Data collected includes all available stream gauge telemetry already existing in U.S. waterways. Data includes the real-time waterway depth, rate of change in depth of the waterway, the flow rate of the waterway, various metrics on waterway quality, chemical analysis of the waterway, temperature, and other physical data that is collected by the given gauge.” [0012]; See Fig.6); and recalculating the flood inundation map based on the one of more live measurements of water-depth data and the predicted water depth (“The data for the waterways is primarily gathered from stream gauges already deployed in U.S. waterways. These gauges monitor water depth, flow rate, and other metrics that are useful for realizing the present conditions of the waterway, and for creating future models thereof based on an impending storm system.” [0036]; “The data is analyzed and the results are plotted on highly detailed terrain maps, wherein the data is continuously updated on the created maps as the data is translated and analyzed. Commercial digital maps can be utilized to graphically display the data, while areas of low resolution or poor quality can be updated continuously as the map is updated or measurements of the area are incorporated.” [0014]; “The data is updated in real-time and Snapshots can be taken at a present time, or from a predicted future time based on the predictive analysis. Overall, .
Vieux et al., Hiroshi et al., Koger et al., He et al., Yan et al. and Hogan et al. are analogous art because they are from the same field of endeavor of utilizing interactive visualization. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vieux and Aki with the stream gauges disclosed by Hogan. One of ordinary skill in the art would have been motivated to make this modification for “identifying potential flood areas in order to prevent the flood from occurring” and since “Flood areas are predicted prior to a storm event such that flood countermeasures can be deployed to those locations for diversion and capture of the floodwater, and further for subsequent redistribution of the captured water after the event to regions in need” (Hogan et al., [0002]). 

10.2	Claims 18 and 28 recite CRM  and method claims corresponding with method claims 3, and have similar subject matter. Therefore, claims 18 and 28 are rejected similarly as claims 3.

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vieux et al. (U.S. Patent No. 7,136,756), in view of Hiroshi et al. (Japanese Patent  JP 2017201243A A Published November 2017), Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017), and further in view of Riland et al. (U.S. Patent Application Publication 2016/0343093).

Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. teach the method as recited in claim 1. Vieux et al. further discloses that wherein each sub-cell is a polygon (Vieux: Fig.2 shows subcells of quadrilateral shapes).
Although Vieux et al. discloses sub-cell represented as polygons, it does not appear to explicitly disclose that the polygons having sides with a size in a range from one to twenty meters. However, Riland et al. teaches polygon having sides with a size in a range from one to twenty meters (Riland et al. teaches "The data format of this model grid can be configured depending on the implementation and/or application, and a grid can be 1x1 meter, 10x10 meter, 100x100 meter, 1x1 kilometer, 2x2 kilometer, 3x3 kilometer, 1x1 mile, 2x2 mile, 3x3 mile, etc. resolution grid." [0095]).
Vieux et al., Hiroshi et al., Koger et al., He et al., Yan et al. and Riland et al. are analogous art because they are from the same field of endeavor of utilizing interactive visualization. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vieux and Aki with the specified size range disclosed by Riland. One of ordinary skill in the art would have been motivated to make this modification to “facilitate improved response time and efficiencies, allowing utilities to quickly determine and understand likely damage impact for an entire territory over many days and/or a very specific focused region like a town for a specific day or time period” (Riland et al., [0117]). 

11.2	Claim 30 recites method claim corresponding with method claims 5, and has similar subject matter. Therefore, claim 30 is rejected similarly as claims 5.

12.	Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vieux et al. (U.S. Patent No. 7,136,756), in view of Hiroshi et al. (Japanese Patent  JP 2017201243A A Published November 2017), and further in view of Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016), Tofte et al. (U.S. Patent Application Publication 2021/0256614) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017).

12.1 As per claim 6, Vieux et al.  teaches accessing, by one or more processors of a flood analysis system (Fig.6, system 400), weather information for a geographical region that is divided into cells ("Precipitation values may be obtained from in situ or 65 remote sensors including radar, satellite, rain gauges, and in combination. Radar data may be obtained from the WSR88D radar deployed by the National Weather Service. The WSR-88D radar provides radar reflectivity data in various modes and coverage patterns. Radar data is used to determine the amount of precipitation falling in a given cell over a period of time" [Col.3, line 65 - Col.4, line 5]; "Turning now to FIG. 2, there is shown therein an enlarged view of a three-by-three section of individual cells 22 used to determine runoff from a portion of the geographic region 10" [Col.3, lines 42-44]);
generating, by the one or more processors of the flood analysis system (Fig.6, system 400) utilizing a hydrological model ("Determining how much runoff is or will occur at a particular location within the watershed requires the integration of hydrologic prediction models, precipitation estimates, and systems for information distribution" [Col.2, lines 40-44]), runoff data based on the weather information, the runoff data including a predicted amount of free-running water on a surface of each cell of the geographical region for a plurality of times ("The precipitation data, as discussed above, is used to calculate the amount of runon into the selected cell 24 as well as the amount of runoff from the selected cell." [Col. 4, lines 9-11]; "rainfall and runon are factors used to determine runoff" [Col.3, line 50]; "Turning now to FIG. 2, there is shown therein an enlarged view of a three-by-three section of individual cells 22 used ;
generating, by the one or more processors of the flood analysis system (Fig.6, system 400), a prediction of inflow and outflow of water between cells for the plurality of times ("FIG. 2 graphically illustrates the factors considered to determine the runoff from a selected cell 24 disposed within the geographic region 10. To determine the runoff from cell 24 the runon flowing into the selected cell 24 from the adjacent cells, upstream of the selected cell, is calculated. Runon values are derived from a determination of the hydrologic properties of inflowing adjacent cells 26, 28, 30 and 32. The hydrologic properties of the inflowing cells are calculated by calculating the volume of flow from cells upstream of the inflowing adjacent cells and such factors as precipitation rate, infiltration rate, and surface parameters, overland flow velocity, hydraulic roughness, and bed or channel slope" [Col.3, lines 52-64]; "The computer acquires precipitation rates for the selected cell 24 and the inflowing adjacent cells 26, 28, 30, and 32 and calculates the hydrologic properties of the inflowing adjacent cells based upon the surface and soil parameters of the inflowing adjacent cells in conjunction with precipitation rates 
calculating, for a plurality of sub-cells of each cell in the geographical region, a predicted water depth, for the plurality of times, in each sub-cell based on the prediction of the inflow and outflow between cells and a hydraulic model (Fig 1-2 show the grid of geographical region 10, where cell 22 is formed into subcells 24 as shown in Fig.2; "Flood-warning systems provide valuable information that can predict water levels for areas under threat of flood" [Col.2, lines 36-37]; "FIG. 2 graphically illustrates the factors considered to determine the runoff from a selected cell 24 disposed within the geographic region 10. To determine the runoff from cell 24 the runon flowing into the selected cell 24 from the 55 adjacent cells, upstream of the selected cell, is calculated. Runon values are derived from a determination of the hydrologic properties of inflowing adjacent cells 26, 28, 30 and 32. The hydrologic properties of the inflowing cells are calculated by calculating the volume of flow from cells 60 upstream of the inflowing adjacent cells and such factors as precipitation rate, infiltration rate, and surface parameters, overland flow velocity, hydraulic roughness, and bed or channel slope" [Col.2, lines 52-64]; "The hydrograph provides the user with predicted and actual water levels at any point within the geographic region 10" [Col.5, lines 47-48]; "a red icon may appear when flow predicted at a watch point meets or exceeds the predetermined flood level." [Col.7, lines 41-42]; EQ(1) contains h, flow depth). 
Although Vieux et al. discloses predicting water depth, it does not appear to explicitly disclose generating a flood inundation map and providing a timeline bar. However, Hiroshi et al. teaches generating, by the one or more processors of the flood analysis system (“a CPU may be used as the water level calculation unit 31” [0044]), a flood inundation map showing the predicted water depth at each sub-cell in the geographical region at one from the plurality of times (“water level calculation part for predicting a water level after a predetermined time and a display part having a map display area for displaying a map of a specific area are provided, and the display part is provided.” [0006]; “the water level calculation unit may be configured to predict a water level at each location after a predetermined time has elapsed with the graphics processing unit. According to the above configuration, a high-speed calculation such as a change in the water level can be performed, and it is possible to update in real time.” [0025]; “An example of a user interface screen of the water immersion degree real time prediction program is shown in FIG. 3. The water immersion degree real time prediction program shown in this figure has a map display area 41 and an operation area 60. A map is displayed in the map display area 41.” [0049]; See also Fig. 13-15); causing, by the one or more processors of the flood analysis system ((“a CPU may be used as the water level calculation unit 31” [0044]; “A user interface screen of the water immersion degree real time prediction program is displayed on the display unit 40.” [0048]), presentation of the flood inundation map in a user interface of a display device (“In the example of FIG. 8, Fig. 9, and the like, the water immersion risk display mode is selected. In a water immersion risk display mode, a current water level is predicted by a water level calculation part 31 based on weather data and terrain data, and a future water level is predicted as needed, and a degree of water immersion is indexed in accordance with the predicted water level to display a water immersion risk indicator 42 on a map display area 41. As described above, the submergence risk indicator 42 displays, at a corresponding location, the risk of flooding which indicates the degree of risk of flooding from the water level calculated by the water level calculation unit 31. In this example, a color of water immersion risk indicator 42 is displayed by changing the color of the water ; providing, in the user interface (“A user interface screen of the water immersion degree real time prediction program is displayed on the display unit 40.” [0048]), a timeline bar that includes a plurality of selectable times for showing the flood inundation map (“The display time adjustment slider 62 is a member for adjusting a predetermined time after the current time of the water level or the risk of immersion displayed by the time variation indicator 43. In conjunction with the operation of the display time adjustment slider 62, the display of the water level or the risk degree in the map display area 41 can be changed” [0058]; See the time adjustment slider 62; “By operating a handle which is provided so as to be movable along the display time adjusting slider 62, it is possible to switch to information of different time zones. For example, when the display time adjustment slider 62 is operated and moved to the position of 6 o'clock, the information is switched to the information of the time zone of Aug. 9, 2014 on Aug., 5, and the display contents of the map display area 41 and the operation area 60 are updated accordingly, as shown in FIG. 4. 6. Similarly, the display time selection field 67 is also displayed as "08 month 09 day 05:00-06:00". In addition, in the example shown in FIG. 5, information on the time zone of Aug. 9, 2014 to 9 o'clock to 10 o'clock is shown, and in the example shown in FIG. 6, information on the time zone from Aug. 9, 2014 to is shown, and in the example shown in FIG. 7, information on the time zone from Aug. 9, 11 to 12 is shown. 11 2014 10. Note that, in addition to the operation of the display time adjustment slider 62, the display content is also updated by selecting a time period in the display time selection column ; receiving a selection of a new time in the timeline bar (“By operating a handle which is provided so as to be movable along the display time adjusting slider 62, it is possible to switch to information of different time zones. For example, when the display time adjustment slider 62 is operated and moved to the position of 6 o'clock, the information is switched to the information of the time zone of Aug. 9, 2014 on Aug., 5, and the display contents of the map display area 41 and the operation area 60 are updated accordingly, as shown in FIG. 4. 6.” [0059]); and updating, in the user interface (“A user interface screen of the water immersion degree real time prediction program is displayed on the display unit 40.” [0048]), the flood inundation map with the predicted water depth at each sub-cell for the selected time (“By operating a handle which is provided so as to be movable along the display time adjusting slider 62, it is possible to switch to information of different time zones. For example, when the display time adjustment slider 62 is operated and moved to the position of 6 o'clock, the information is switched to the information of the time zone of Aug. 9, 2014 on Aug., 5, and the display contents of the map display area 41 and the operation area 60 are updated accordingly, as shown in FIG. 4. 6” [0059]; “The display screen of FIG. 13 displays a water flow direction of an adjacent mesh for a mesh selected by a system user. In the display screen shown in the drawing, a water level direction indicator 46 is displayed on a mesh selected by a system user, and a water flow direction indicator 45 a indicating a direction of a water stream is displayed on a mesh around the mesh. This allows the system user to check how the water stream is flowing on the ground surface. In FIG. 13, a water flow direction indicator 45 a is displayed only on a mesh adjacent to a central mesh, but a water flow direction indicator may be displayed on a mesh of an entire region .
Vieux et al. and Hiroshi et al. do not expressly teach tracking asset information for assets in the geographical region, the asset information including type of asset. building material. and year of construction. Koger et al. teaches tracking asset information for assets in the geographical region, the asset information including type of asset. building material (Page 2, Para 0019, L5-7: providing property attribute information for a plurality of real property structures within the geographic area; Page 3, Para 0044, L4-8: the collected data include the shape of the real property, location and orientations of structures on the property, characteristics of the structures such as size, height, foot print, building materials, number of rooms, public water and sewer supply, underground gas and electric utilities etc.; Page 4, Para 0064, L9-10: construction type of the particular structure, floor elevation, floor height in the interior). 
Vieux et al., Hiroshi et al. and Koger et al. do not expressly teach tracking asset information for assets in the geographical region, the asset information including year of construction. He et al.  teaches tracking asset information for assets in the geographical region, the asset information including year of construction (Page 4, Para 4, L1-4: structure type, building use, building construction, building year, building layers, building area etc. are collected as data to construct geographic information database; Para 5, L1-2: structure type and construction year). 
Vieux et al., Hiroshi et al., Koger et al. and He et al.  do not expressly teach providing, in the user interface, a number of assets affected by flooding in the geographical region. Tofte et al.  teaches identifying a number of assets affected by flooding in the geographical region (Page 4, Para 0181, 8-9: determine or quantify the extent of damage, the number of structures Vieux et al., Hiroshi et al., Koger et al. and He et al. with the teachings of Tofte et al. that included identifying a number of assets affected by flooding in the geographical region, because that would allow to identify damage associated with a catastrophe and assess the monetary value of that damage (Page 4, Para 0186, L4-7). 
Vieux et al., Hiroshi et al., Koger et al., He et al. and Tofte et al. do not expressly teach providing, in the user interface, a number of assets affected by flooding in the geographical region. Yan et al. teaches providing, in the user interface, a number of assets affected by flooding in the geographical region (Page 2, Para 2, L8-9: providing a flood risk map for printing based on flood impact analysis; Page 3, Para 6, L3-4: a flood risk display module showing flood risk; the flood risk map comprises submerged depth map; L8-9: the flood impact analysis comprises economic impact analysis module; Page 4, Para 3, L12-14: the economic impact comprises home property loss, industrial asset loss, loss of business assets, agricultural loss, road loss, commerce idling loss etc.; the number of assets affected by flooding in the geographical region will be provided as one of the indicators of damage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieux et al., Hiroshi et al., Koger et al. and He et al. with the teachings of Yan et al. that included providing, in the user interface, a number of assets affected by flooding in the geographical region, because that would allow to evaluate the economic impact comprising home property loss, industrial asset loss, loss of business assets, agricultural loss, road loss, commerce idling loss etc. due to floods (Page 4, Para 3, L12-14). 

12.2	As per claim 20, Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. teach the machine-readable storage medium as recited in claim 16.
Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. do not expressly teach providing, in the user interface, a number of assets affected by flooding in the geographical region. Tofte et al.  teaches identifying a number of assets affected by flooding in the geographical region (Page 4, Para 0181, 8-9: determine or quantify the extent of damage, the number of structures impacted, the level of damage; Page 8, Para 0280, L1-3: determine an estimated amount of damage due to flooding). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. with the teachings of Tofte et al. that included identifying a number of assets affected by flooding in the geographical region, because that would allow to identify damage associated with a catastrophe and assess the monetary value of that damage (Page 4, Para 0186, L4-7). 
Yan et al. teaches providing, in the user interface, a number of assets affected by flooding in the geographical region (Page 2, Para 2, L8-9: providing a flood risk map for printing based on flood impact analysis; Page 3, Para 6, L3-4: a flood risk display module showing flood risk; the flood risk map comprises submerged depth map; L8-9: the flood impact analysis comprises economic impact analysis module; Page 4, Para 3, L12-14: the economic impact comprises home property loss, industrial asset loss, loss of business assets, agricultural loss, road loss, commerce idling loss etc.; the number of assets affected by flooding in the geographical region will be provided as one of the indicators of damage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. with the teachings of Yan et al. that included providing, in the user interface, a number of assets affected by flooding in the geographical region, because that would allow to evaluate the economic impact comprising home property loss, industrial asset loss, loss of business assets, agricultural loss, road loss, commerce idling loss etc. due to floods (Page 4, Para 3, L12-14). 

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vieux et al. (U.S. Patent No. 7,136,756), in view of Hiroshi et al. (Japanese Patent  JP 2017201243A A Published November 2017), Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. Chinese Patent  (CN 107451716 A Published December 2017), and further in view of Cordazzo et al. (U.S. Patent Application Publication 2014/0156190).

13.1	As per claim 10, Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. teach the method as recited in claim 1. Vieux et al. further discloses teaches wherein the user interface includes options for presenting rainfall level ("the user may request, and the server 404 may transmit other useful images and text to the computer such as basin wide views of rainfall, runoff, and inundation." [Col.7, lines 44-46]), color-coded water depth ("the hydrograph (FIG. 5) is transmitted via the Internet 402 to the computer 408 for display. In an alternative embodiment, the hydrograph may have a series of colored icons that indicate impending flood stages. For example, a red icon may appear when flow predicted at a watch point meets or exceeds the predetermined flood level. It will be appreciated, however, that the user may request, and the server 404 may transmit other useful images and text to the computer such as basin wide views of rainfall, runoff, and inundation" [Col.7, lines 38-46]),. 
Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. do not appear to explicitly disclose assets impacted by flooding and estimate of loss caused by flooding. However, Cordazzo et al.  teaches assets impacted by flooding (Cordazzo: "the valuation process may take into account local information regarding the local infrastructure and/or types of business, houses, etc. that are present in the relevant area to make statistical inferences of the expected damages, costs, and/or impacts. For example, if there are houses with finished basements and business with inventory storage, or fabs with costly manufacturing equipment, or hospitals with electrical installations in areas that are subject to expected flooding. In one example, one can estimate the magnitude of damages, and/or its costs based on historical insurance claims" [0053]; "(5) isolating affected infrastructure" [0067]), and estimate of loss caused by flooding (Cordazzo: "estimates/predicts flood damage as a function of time and location (see element 605) using the set of decision making rules" [0064]).
Vieux et al., Hiroshi et al., Koger et al., He et al., Yan et al. and Cordazzo et al.  are analogous art because they are from the same field of endeavor of utilizing interactive visualization. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. with the assets disclosed by Cordazzo et al.  One of ordinary skill in the art would have been motivated to make this modification “to improve quality of temporal and spatial response to flooding event” (Cordazzo et al.10.1, [0076]). 

14.	Claim 21 is is rejected under 35 U.S.C. 103 as being unpatentable over Vieux et al. (U.S. Patent No. 7,136,756), in view of Hiroshi et al. (Japanese Patent  JP2017201243A A Published November 2017), Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017), and further in view of Leskens et al. (“An interactive Green et al. (U.S. Patent No. 8,655,595).

14.1	As per claim 21, Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. teach the machine-readable storage medium as recited in claim 16. The combination does not appear to explicitly teach flood risk based on probability and color coding the risk. However Leskens et al. teaches title FLOOD MONITORING AND MANAGEMIENT SYSTEMIpresenting the flood risk indicators in the flood inundation map, each of the plurality of predefined risk indicators being color-coded with a different color in the flood inundation map (pgs.311-312 and 320: wherein using different shades of blue to indicate flood depth is an indicate of risk since greater depth obviously corresponds to greater risk, whereas lighter blue is understood as being indicative of lower risk).
Vieux et al., Hiroshi et al., Koger et al., He et al., Yan et al. and Leskens et al. are analogous art because they are from the same field of endeavor of utilizing interactive visualization. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. with asset information disclosed by Leskens et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide “a realistic visualization of floods and interactivity to enable practitioners to explore various options for flood mitigation and adaptation measures rapidly, together with domain experts” (Leskens et al., [Pg.310, Sec 2.1]).
Vieux et al., Hiroshi et al., Koger et al., He et al., Yan et al. and Leskens et al. do not appear to explicitly disclose assigning a flood risk indicator to each cell in the geographical region based on a probability that the cell will be inundated, the flood risk indicator for each cell being selected from a plurality of predefined risk indicators. However, Green et al. teaches assigning a flood risk indicator to each cell in the geographical region based on a probability that the cell will be inundated, the flood risk indicator for each cell being selected from a plurality of predefined risk indicators (Figs. 7a/b, 8a/b, 37 a/b, and 46: e.g., Fig. 37a, displaying cells for a geographical region with indications of flood risk indicators based on probabilities in the form of 10 year flood, 50 year flood, etc., and which are predefined risk indicators; “a flood risk score may be determined for a property point that provides a comprehensive assessment of the property point's risk of flooding. Determining the flood risk score may include determining a flood risk characteristic for the property point and assigning a flood risk score that corresponds to the flood risk characteristic. In some embodiments, flood risk characteristics may include: (a) an elevation difference between the property ground elevation and the known flood elevation at the associated cross-section; (b) a flood risk zone determination for the property point, that controls the general range of flood risk score for the property point; (c) a nation-wide scheme for flood risk assessment by using nation-wide seamless flood risk zoning map, digital elevation datasets, national hydrology dataset, national dam and levee databases, and others; (d) a consideration of LOMA and LOMR, that will alter primary flood risk score to ensure the accuracy of the assessment (e) a consideration of alluvial fan flooding; (f) a spatial layer for nation-wide elevation variance to 100 year flood elevation for facilitating the effective computation of flood risk score; (g) a proximity of the property point to a special flood hazard area (SFHA) or a flood source; (h) a flood risk consideration of water control facilities (such as dams, levees and pumping stations); (i) flood risk considerations for other physical factors (such as historical precipitation and national precipitation frequency map, frequency of hurricanes, and many others); and (j) a consideration of flood risk mitigation (community activities) by evaluating whether the community of the property point participates the National Flood Insurance Program's (NFIP) and what its CRS rating (Community Rating System) is. Other flood risk characteristics (e.g., as noted above) are also contemplated. In some embodiments, the flood risk characteristics may be combined to form a comprehensive flood risk score (which may be included in a flood risk score report)” [Col.69, lines 29-61]).
Vieux et al., Hiroshi et al., Koger et al., He et al., Yan et al., Leskens et al. and Green et al. are analogous art because they are from the same field of endeavor of utilizing interactive visualization. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vieux et al., Hiroshi et al., Koger et al., He et al., Yan et al. and Leskens et al. with flood risk indicators of cells disclosed by Green et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide “a comprehensive assessment of the property point's risk of flooding” (Green, [Col.2, lines 29-31]).

15.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vieux et al. (U.S. Patent No. 7,136,756), in view of Hiroshi et al. (Japanese Patent  JP2017201243A A Published November 2017), Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017), and further in view of Lin et al. (Chinese Patent  CN 104318085 A Published January 2015).

15.1	As per claim 24, Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. teach the method as recited in claim 1.
Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. do not expressly teach tracking a number of people affected by a flood in the geographical region. Lin et al. teaches tracking a number of people affected by a flood in the geographical region (Page 1, Para 1, L4-5: flood disasters cause a lot of casualties and property loss; L8-10: the death toll accounts for 2/3 of total loss; total number of flood disaster death toll has been rising; 80% of flood disasters result in large group event). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. with the teachings of Lin et al. that included tracking a number of people affected by a flood in the geographical region, because people’s life and property safety would directly affect most of people life (Page 1, Para 1, L10-12)
Vieux et al., Hiroshi et al., Koger et al., He et al. and Lin et al. do not expressly teach presenting, in the user interface, the number of people affected by the flood in the geographical region. Yan et al. teaches presenting, in the user interface, the number of people affected by the flood in the geographical region (Page 2, Para 2, L8-9: providing a flood risk map for printing based on flood impact analysis; Page 3, Para 6, L3-4: a flood risk display module showing flood risk; the flood risk map comprises submerged depth map; L8-9: the flood impact analysis comprises economic impact analysis module; Page 4, Para 3, L12-14: the economic impact comprises people’s life and property loss, home property loss, industrial asset loss, loss of business assets, agricultural loss, road loss, commerce idling loss etc.; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieux et al., Hiroshi et al., Koger et al. and He et al. with the teachings of Yan et al. that included presenting, in the user interface, the number of people affected by the flood in the geographical region, because that would allow to evaluate the economic impact comprising people’s life and property loss, home property loss, industrial asset loss, loss of business assets, agricultural loss, road loss, commerce idling loss etc. due to floods (Page 4, Para 3, L12-14). 

16.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vieux et al. (U.S. Patent No. 7,136,756), in view of Hiroshi et al. (Japanese Patent  JP2017201243A A Published November 2017), Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017), and further in view of Howard et al. (U.S. Patent Application Publication 2005/0159882).

16.1	As per claim 27, Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. teach the method as recited in claim 1.
Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. do not expressly teach generating the flood inundation map further comprises presenting demographic information in the flood inundation map Howard et al. teaches generating the flood inundation map further comprises presenting demographic information in the flood inundation map (Page 1, Para 004, L1-3:Federal Emergency Management Agency publishes flood maps that are officially sanctioned source for determining flood risk; Page 4, Para 0040, L1-2: performing trait evaluation for real property using flood maps; Page 5, Para 0060, L2-3: determining flood zone and assessing other traits of selected geographic areas using digital map images; Page 8, CL1, L1 to Page 9, CL1, L1: Evaluating a characteristic or trait present at a geographic location from maps that depict the characteristic or trait being evaluated and other related data; Page 9, CL4, L1-2: the characteristic ort trait is geographic, demographic, ecological or climatological trait). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieux et al., Hiroshi et al., Koger et al., He et al. and Yan et al. with the teachings of Howard et al. that included generating the flood inundation map further comprises presenting demographic information in the flood inundation map, because that would allow determining flood zone and assessing other traits of selected 

Response to Applicant’s Arguments

17. 	Applicant's claim amendments and arguments filed on October 21, 2021 have been fully considered. Claim rejections under 35 USC 103 are updated in this office action in response to applicant’s claim amendments and arguments.

17.1 	As per the applicant’s argument that “Claims 6, 9, 15 and 20 were rejected under 35 U.S.C. 103 over Vieux in view of Aki, Leskens ("An interactive simulation and visualization tool for flood analysis usable for practitioners"), and Wani (U.S. 10,740,684); Claims 24 and 27 were rejected under 35 U.S.C. 103 over Vieux in view of Aki and Wani; Application Serial No. 15/954,792 (the instant application) and U.S. Patent No. 10,740,684 ("Wani") were, at the time the instant application was effectively filed on April 17, 2018, owned by One Concern, Inc., the Assignee of both patent applications; The Office has rejected claims 6, 9, 15, 20, 24, and 27 based on Wani and additional references; as a result of the common ownership, Wani should be removed as prior art under 35 U.S.C. 102(b)(2)(C); the subject matter of claim 9 has been added to independent claims 1 and 16, and after removing Wani as prior art, the independent claims are patentable for this reason; dependent claim 6 has been turned into and independent claim, and after removing Wani as prior art, claim 6 is patentable for this reason”, the Examiner respectfully disagrees.

Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent CN 105654414 A Published June 2016) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017) to reject all limitations of claims 1 and 16 as described in Para 9. 1 and 9.2 above.  

The Examiner has found new art in Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016), Tofte et al. (U.S. Patent Application Publication 2021/0256614) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017) to reject all limitations of claims 6 and 20 as described in Para 12.1 and 12.2 above. 

The Examiner has found new art in Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017), and further in view of Lin et al. (Chinese Patent  CN 104318085 A Published January 2015) to reject all limitations of claim 24 as described in Para 15.1 above.

The Examiner has found new art in Koger et al. (U.S. Patent Application Publication 2017/0039307), He et al. (Chinese Patent  CN 105654414 A Published June 2016) and Yan et al. (Chinese Patent  CN 107451716 A Published December 2017), and further in view of Howard et al. (U.S. Patent Application Publication 2005/0159882) to reject all limitations of claim 27 as described in Para 16.1 above
Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	February 20, 2022